United States Courts

UNITED STATES DISTRICT COURT Southern Distict ores
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION JAN 22 2920

UNITED STATES OF AMERICA oavid J Bradley, Clerk of Court

VS.

DEMETRIUS DELAAN WHITE
aka D and DEONTE DANQUISE
BAILEY-ROACH aka SHEIN

Case No. 4:19-CR-228-S

Gr GQ LN LN LL Lr? D2 Ln Or ON

Defendants.

SUPERSEDING INFORMATION
THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT ONE
Sex Trafficking of a Minor
Beginning on or about November 6, 2017, and continuing until on or about
November 10, 2017, in the Southern District of Texas and elsewhere, defendants

DEMETRIUS DELAAN WHITE aka D and
DEONTE DANQUISE BAILEY-ROACH aka SHEIN,

in and affecting interstate and foreign commerce, knowingly recruited, enticed, harbored,
transported, provided, obtained, advertised, maintained, patronized and solicited, or
attempted to do so, by any means a person, namely a minor female known as MV1, who
had attained the age of 14, but was under 18, and benefitted financially and by receiving
anything of value from participation in a venture which has engaged in recruiting, enticing,
harboring, transporting, providing, obtaining, advertising, maintaining, patronizing and

soliciting by any means MV1, and that MV1, whom defendant had a reasonable
opportunity to observe, had not attained the age of 18 years and would be caused to engage

in a commercial sex act,

in violation of 18 U.S.C. §§ 1591(a), (b), (c) and 2.

NOTICE OF FORFEITURE
(18 U.S.C. § 1594(d))

Pursuant to 18 U.S.C. § 1594(d), the United States gives notice to defendants,

DEMETRIUS DELAAN WHITE aka D and
DEONTE DANQUISE BAILEY-ROACH aka SHEIN,

that upon their conviction of Count 1, the United States intends to seek forfeiture of:
(1) all property, real or personal, that was involved in, used, or intended
to be used to commit or to facilitate the commission of such violation,
and:any property traceable to such property; and
(2) all property, real or personal, that constitutes or is derived from any
proceeds obtained, directly or indirectly, as a result of such violation,
or any property traceable to such property.
The property subject to forfeiture includes, but is not limited to, the following:

A black Samsung Galaxy S8 cellular phone, IMEI 355987081390733
A black Apple iPhone, IMEI 359402083718507

MONEY JUDGMENT AND SUBSTITUTE ASSETS
The United States intends to seek the imposition of a money judgment against each

defendant. The Defendants are notified that in the event that one or more conditions listed
in 21 U.S.C. § 853(p) exists, the United States will seek to forfeit any other property of

each Defendant up to the amount of the money judgment against that defendant.

RYAN K. PATRICK
United States Attorney

By: Kake os, __—
Eun Kate Suh
Sebastian A. Edwards
Assistant United States Attorneys
